Citation Nr: 1131762	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  07-20 882A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for recurrent skin rashes of the face and inner thighs, also claimed as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from March 1967 to March 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Veteran had a hearing before the Board in August 2009 and the transcript is of record.  This case was previously before the Board in February 2010 when the Board granted service connection for tinnitus, and remanded the remaining claim of service connection for recurrent skin rashes of the face and inner thighs, also claimed as secondary to Agent Orange exposure.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After the most recent supplemental statement of the case (SSOC) in May 2011, in June 2011 VA received a statement from the Veteran indicating that he had received treatment for his skin complaints at the VA clinic in Fort Collins, Colorado from January 2011 to May 2011.  The most recent VA treatment records contained in his claims file are dated in August 2010.  VA medical records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for the record updated VA medical records pertaining to all treatment the Veteran received for skin complaints since August 2010 (the date of the most recent VA treatment records available for review), to specifically include records from the VA clinic in Fort Collins, Colorado from January 2011 to May 2011.

2.  The RO should review the additional evidence and undertake any other development suggested by the information therein, to include obtaining a supplemental opinion.  Then the RO should readjudicate the claim.  If it remains denied, the RO should issue an appropriate SSOC and afford the Veteran the opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


